Title: From John Adams to United States Senate, 23 February 1797
From: Adams, John
To: United States Senate



23 Feb. 1797

An Address so respectful and affectionate as this from Gentlemen of such Experience and established Character in public Affairs, high Stations in the Government of their Country, and great Consideration in their Several States, as the Senators of The United States, will do me great honour and afford me a firm Support, wherever it Shall be known, both at home and abroad.  Their generous Approbation of my Conduct in general, and liberal testimony to the undeviating Impartiality of it, in my peculiar relation to their Body, a character, which in every Scene and employment of Life I should wish above all others to cultivate and merit; has a tendency to Soften Asperities and conciliate Animosities, wherever Such may unhapily exist; an effect at all times to be desired, and in the present Situation of our Country, ardently to be promoted by all good Citizens.
I pray the Senate to accept of my Sincere thanks.

John Adams